Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Claims 8-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/17/2022.

Claim Objections
	Claims 1, 2, 4 and 5 are objected to because of the following informalities:
	
	Claim 1, line 16, the examiner suggests rewriting “a surface acoustic wave device” to --the surface acoustic wave device-- to avoid an antecedent issue.

	Claim 2, lines 1-2, the examiner suggests inserting --a-- before the recitation of “line width” to provide a more proper description.  

	Claim 4, lines 3-4, the examiner suggests removing the recitation “as high as” as it causes ambiguity in the claim and doesn’t appear to be needed. 

	Claim 5, line 2, the examiner suggests rewriting “a plurality of surface acoustic wave device” to     --the plurality of surface acoustic wave device-- to avoid an antecedent issue.

	Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (2003/0109077 A1, Cited by Applicant) in view of Nodake et al. (US2012/0274179 A1).

	In regards to claim 1, Kim et al. teaches in Figs. 2a-2h a method of manufacturing a surface acoustic wave (SAW) device package using a first package substrate (12), a second SAW substrate (13) disposed in parallel with the first substrate, and a plurality of surface acoustic wave devices disposed between the first substrate and the second substrate (SAW devices disposed on a surface of substrate 13), the method comprising the steps of: 
	Primarily cutting, along a partitioning line (See Figs. 2c and 2d, partitioning line 13b’) of the second substrate (13) which is electrically connected to the first substrate;
	Forming a protection resin member (See Fig. 2g: 20) for wrapping a cut space of the cut substrate and a top of the cut substrate; and
	Separating a plurality of surface acoustic wave device packages including the surface acoustic wave device by secondarily cutting the substrate having the protection member and an uncut substrate along a partitioning line (See steps 2g-2h, in which the surface acoustic wave device is diced into a plurality of surface acoustic wave devices by cutting through the protection resin member and the uncut substrate 12).
	In regards to claim 2, based on Figs. 2c, 2d and 2g, a line width of the partitioning line for cutting the second substrate at the primarily cutting step is larger than line width of the partitioning line for cutting the substrate having the protection member and the uncut substrate at the step of separating a plurality of surface acoustic wave device packages.

	In regards to claim 5, based on Fig. 2h, the step of separating a plurality of surface acoustic wave device packages includes cutting the substrates to dispose a side surface of the cut substrate and a side surface of the protection member on a same plane (i.e. based on Fig. 2h, the right and left sides surface of substrate 12 and the protection member 20 are aligned, thus are on a same plane). 

	In regards to claim 7, as a consequence of the combination of claim 1, based on Paragraphs [0038]-[0039] of Nodake et al., the step of forming a protection member includes forming the protection member via a thermosetting resin, thus forming a liquid-type protection member.


	Kim et al. does not teach: in regards to claim 1, flattening the protection member formed on the top of the cut substrate; and regards to claim 2, wherein the protection member is a flatten protection member.

	Nodake et al. teaches in Fig. 1B a surface acoustic wave filter/device having a protection member (3). Nodake et al. teaches in Paragraph [0070] that a protection member for a surface acoustic wave filter can be flatten to form a more even surface and reduces the overall size of the device.

	At the time of filing, it would have been obvious to one of ordinary skill in the art to have modified the method of Kim et al. and have flatten the protection resin member prior to the secondary cutting, because such a modification would have provided the benefit of forming a more even surface for the protection resin member and reduces the overall size of the surface acoustic wave device as taught by Nodake et al. (See Paragraph [0070]). 
	
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (2003/0109077 A1, Cited by Applicant) and Nodake et al. (US2012/0274179 A1) as applied to claim 1 above, and further in view of Carpenter et al. (USPAT 7,230,512 B1).

As disclosed above, the combination of Kim et al. and Nodake et al. teaches the claimed invention as recited in claim 1. The combination does not disclose the material (i.e. generic) used for the SAW substrate or the second package substrate, thus does not teach in regards to claim 6, wherein the first substrate and the second substrate are formed of any one among a silicon substrate, a diamond substrate, a sapphire substrate, a silicon carbide substrate, a LiNbO3 substrate, a LiTaO3 substrate, and a printed circuit board (PCB).

	Carpenter et al. teaches in Fig. 4 a package device having a first SAW substrate having a piezoelectric layer (26) bonded to a support substrate (16), and a second package substrate (20). Carpenter et al. teaches in column 5, lines 13-21, that the piezoelectric layer is made from lithium tantalate (LiTaO3) and that the support and second substrate are made from silicon.

	At the time of filing, it would have been obvious to one of ordinary skill in the art to have modified the combination of Kim et al. and Nodake et al. and have replaced the generic first and second substrate, with the first and second substrate of Carpenter et al. (i.e. the first SAW substrate being made from lithium tantalate/silicon and the second substrate being made from silicon) because such a modification would have been a well-known in the art substitution of art-recognized alternative/equivalent substrates that can perform the same function. 

Allowable Subject Matter

Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L SALAZAR JR whose telephone number is (571)272-9326. The examiner can normally be reached between 830am - 5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 5712721988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L SALAZAR JR/Examiner, Art Unit 2843